—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1998, which, upon reconsideration, adhered to its prior decision denying claimant’s application to reopen a previous decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
By decision dated February 1, 1994, an Administrative Law Judge (hereinafter ALJ) ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits upon a finding that he voluntarily left his employment without good cause. The Unemployment Insurance Appeal Board affirmed a decision of an ALJ which denied claimant’s application to reopen and reconsider the February 1, 1994 decision. Upon reconsideration, the Board adhered to its prior decision not to reopen the matter, prompting this appeal. We affirm. Absent an abuse of discretion, the Board’s decision whether to reopen a previous decision will not be disturbed (see, Matter of Semiletov [Commissioner of Labor], 253 AD2d 931, 932; Matter of Martino [Sweeney], 239 AD2d 645). Having found no abuse of discretion on the part of the Board in rejecting claimant’s application, its decision is, accordingly, affirmed.
*819Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ. concur. Ordered that the decision is affirmed, without costs.